03-15-00593-CV

November 20, 2015

Dora Canizales
Official Court Reporter
419th District Court
Travis County Courthouse
Austin, Texas 78701

Clerk of Court
Third Court of Appeals
Travis County
Austin, Texas

IN RE: Appeals Court Cause Number: 03-15-00630-CV, Trial Court Number: D-1-GN-15-000877, Carolyn
Barnes vs Judge Guilford Jones, et al

Dear Clerk of Court:

This letter is in response to your letter of November 19, 2015 as to Court Reporter’s Record on above-
styled matter being past due. I will state at this time that I have never received a Court Reporter’s
Designation from appellant that specifies what portion or portions of the record needs to be prepared
as required by the rules. So at this time, I ask that I be provided with such Court Reporter’s
Designation of Record for every single appeal being filed in this matter. Upon receipt of Reporter’s
Designation, I can proceed to prepare such record but would require at least 30 days to prepare each
requested record.

Thank you for your attention to this matter.

Sincerely,
/d/ Dora Canizales